IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-CA-01166-COA

CHRISTOPHER BAILEY KEETON, A MINOR,                                          APPELLANT
BY AND THROUGH HIS NATURAL GUARDIAN
AND NEXT FRIEND, ALISON GRAY

v.

OCEAN SPRINGS SCHOOL BOARD                                                     APPELLEE

DATE OF JUDGMENT:                           07/18/2017
TRIAL JUDGE:                                HON. ROBERT P. KREBS
COURT FROM WHICH APPEALED:                  JACKSON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     G. CHARLES BORDIS IV
ATTORNEY FOR APPELLEE:                      ALWYN H. LUCKEY
NATURE OF THE CASE:                         CIVIL - OTHER
DISPOSITION:                                AFFIRMED: 01/31/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, C.J., BARNES AND CARLTON, P.JJ.

       GRIFFIS, C.J., FOR THE COURT:

¶1.    Christopher Bailey Keeton was suspended from Ocean Springs High School for a

violation of the school district’s alcohol policy. The decision was appealed to the circuit

court, and a motion for injunctive relief was filed. The circuit court dismissed the appeal and

denied the motion for injunctive relief. We find no error and affirm.

                         FACTS AND PROCEDURAL HISTORY

¶2.    In 2016, Keeton was an eleventh grader at Ocean Springs High School. In April of

2016, he attended the high school’s prom in Biloxi. Keeton and several other students

traveled to the prom in a “party bus.” Alcohol was consumed on the party bus. After Keeton
returned home, he was contacted by the high school’s administrator and told to return to the

prom. Keeton was then questioned by the administrator and the Biloxi Police Department

about suspected alcohol use.

¶3.    Keeton admitted that he saw other students with alcohol in Gatorade bottles on the

party bus. In his signed statement, Keeton admitted that he “drank less than three sips” and

that he “just rode here didn’t drink here at all, or on the bus at all except for three sips.”

Keeton stated that several people drank more than the “legal amount.” Several other students

offered accounts of the evening that were similar to Keeton’s account.

¶4.    The school district has a policy that prohibits alcohol, and it reads:

       Any pupil who physically possesses, actually possesses, constructively
       possesses, uses, consumes, . . . alcohol, beer, or any other intoxicant or liquor
       . . . while in school, . . . during participation in or attendance at . . .
       extracurricular activities, . . . events, . . . or other school activities, during
       travel by the student to and from . . . extracurricular activities . . . events, . . .
       or other school activities shall be disciplined in accordance herewith as
       follows:

       1.     Any pupil who shall actually and/or physically possess alcohol, beer,
              liquor or any other intoxicant shall be suspended for up to ten (10) days
              OSS - Out of School Suspension, and shall be recommended for
              expulsion to the Alternative Education Center for a period of not less
              than 45 days of school, with consideration being given to the
              circumstances surrounding each use, including but not limited to the
              class schedule of the student.

       2.     Any pupil who shall constructively possess beer, liquor, or any other
              intoxicant shall be suspended for up to ten (10) days and consideration
              shall be given to the circumstances surrounding each case, including
              but not limited to the class schedule of the student and the extent of the
              student's awareness of the presence of alcohol, beer, liquor or any other
              intoxicant. Therefore, a student may be recommended for expulsion
              based upon findings of the school administrators.



                                                 2
¶5.    The school district has a similar policy for the use or possession of drugs. However,

the punishment for the drug policy is more severe—punishment through suspension for a

period of not less than thirty-six weeks and expulsion.

¶6.    The school district also has a policy for “Due Process” and the “Appeals of

Suspensions and Expulsions.” This policy separates a student’s due process rights into two

categories.

¶7.    Class I involves students who are accused of a violation of the drug policy, weapon

policy, or who are accused of violence on school property. With a Class I violation, the

student has a right to appeal to the school board, and the violator remains expelled or

suspended during the appellate process.

¶8.    Class II involves students who are “suspended and/or expelled for any reason other

than a violation of the district’s drug policy, weapon’s policy or for committing a violent act

on educational property.” With a Class II violation, the student has a right to appeal first to

the “District Discipline Committee” and then to the school board. Unlike a Class I violator,

a Class II violator is allowed to return to school during the appeal.

¶9.    Here, the assistant principal recommended that Keeton receive a ten-day suspension

and a forty-five day expulsion to the Alternative Education Center. Keeton and his parents

provided notice of their intent to appeal the recommendation. Although Keeton was

classified as a Class II violator, the school district treated Keeton as a Class I violator during

the appellate process. As a result, Keeton was unable to first appeal to the “District

Discipline Committee” and was prohibited from returning to his normal classroom setting.



                                                3
¶10.   On May 13, 2016, the school district’s Board of Trustees heard Keeton’s appeal and

accepted the assistant principal’s recommendation. Keeton then appealed the decision to the

circuit court. Keeton also filed a motion for injunctive relief and requested that his expulsion

be postponed during the appellate process in accordance with the school district’s policy.

The circuit court denied the motion and dismissed Keeton’s appeal as moot because Keeton

had already graduated from high school. The circuit court determined that no existing case

or controversy was pending and found that “[s]ince then[,] Ke[e]ton served his punishment

at the start of the 2016-2017 school year and has since graduated from Ocean Springs High

School, making the issue moot. . . . [E]ven if the issue were not moot, the [c]ourt would have

found in favor of the Ocean Springs School District.” It is from this judgment that Keeton

now appeals.

                                 STANDARD OF REVIEW

¶11.   “When this Court reviews a decision by a chancery or circuit court concerning an

agency decision, it applies the same standard of review that the lower courts are bound to

follow.” Hinds Cty. Sch. Dist. Bd. of Trs. v. R.B., 10 So. 3d 387, 394 (¶17) (Miss. 2008).

“This Court reviews an administrative agency decision to determine whether the decision (1)

was unsupported by substantial evidence, (2) was arbitrary or capricious, (3) was beyond the

power of the administrative agency to make, or (4) violated some statutory or constitutional

right of the complaining party.” Id. at 394-95 (¶17).

                                         ANALYSIS

       1.      Whether the Ocean Springs School District failed to comply with
               requirements regarding the need to maintain a record of the hearing

                                               4
               conducted before the school board.

¶12.   In the first issue, Keeton argues that the school district failed to make a record of the

school board hearing. Mississippi Rule of Appellate Procedure 28(c)(7) provides that the

appellant’s brief “shall contain the contentions of appellant with respect to the issues

presented, and the reasons for those contentions, with citations to the authorities, statutes, and

parts of the record relied on.” “[I]f an appellant fails to support h[is] allegation of error with

argument or authority, this Court need not consider the issue.” Jordan v. State, 995 So. 2d

94, 103 (¶14) (Miss. 2008). Because Keeton failed to cite any authority to support this

allegation of error, we decline to consider this issue.

       2.      Whether Keeton’s due process rights were violated by the school
               district’s failure to follow its own policy in affording Keeton two
               separate hearings.

       3.      Whether the circuit court erred and applied an erroneous legal
               standard in finding that Keeton’s due process rights were not violated
               and that the school district followed its policy.

¶13.   We consolidate issues 2 and 3 because they address similar issues.

¶14.   Under the school board’s policy, Keeton’s violation was a Class II violation. For

Class II violations, the student has a right to appeal first to the “District Discipline

Committee.” Then, the student has another right to appeal to the school board. Keeton

claims the school district’s failure to provide two separate hearings violated his right to due

process. The school district, however, claims that Keeton was afforded the required minimal

due process.

¶15.   In the final judgment dated July 18, 2017, the circuit court found as follows:



                                                5
       [Keeton]’s arguments of due process violation centers around an Ocean
       Springs School District policy that lays out the process for appealing
       suspensions and expulsion. This policy separates appeals and suspension into
       two classes: Class I governs the procedure for students who are suspended or
       expelled for violating the district's drug policies, weapon policies, or
       committing violent acts on education property and Class II governs any reason
       that is not governed under Class I. Appellant contends that he should have
       been classified under Class II and would have therefore been entitled to a
       hearing before the District Discipline Committee and that the OSSD’s failure
       to place him in this category and its failure to let Keeton have a hearing before
       the District Discipline Committee is a violation of his due process rights. This
       argument does not have any merit as the consumption of alcohol would be a
       violation of Ocean Spring School District’s drug policy placing him within
       Class I. Ocean Springs School District followed all of its policies pursuant to
       Class I, therefore, there was no due process violation.

¶16.   The circuit court is simply incorrect as a matter of law in this finding. The school

district has a separate “drug” policy and “alcohol” policy. A Class I violation only involves

students that are accused of a violation of the drug policy, weapon policy, or who are accused

of violence on school property. A violation of the “alcohol” policy is not included in Class

I violations. Accordingly, the circuit court erred as a matter of law when it stated that Keeton

was a Class I violator. Despite this finding, the school board correctly argues that Keeton

received minimal due process and was not deprived of any substantive right.

¶17.   “The fundamental requirement of due process is the opportunity to be heard at a

meaningful time and in a meaningful manner.” Warnick v. Natchez Community Hosp. Inc.,

904 So. 2d 1019, 1022 (¶14) (Miss. 2004) (internal quotation mark omitted). “Courts have

never required . . . that particular procedures be adopted in order to satisfy constitutional due

process requirements.” Miss. Bd. of Veterinary Med. v. Geotes, 770 So. 2d 940, 943 (¶13)

(Miss. 2000).     “[D]ue process is not a fixed content unrelated to time, place and



                                               6
circumstances.” Id. “[D]ue process is flexible and calls for such procedural protections as

the particular situation demands.” Id. Moreover, “the formalities of practice, procedure, and

evidence are relaxed in all administrative proceedings . . . .” Id. at (¶14).

¶18.   The supreme court has clarified the process that is due in school discipline cases.

“The standards of procedural due process are not wooden absolutes.” R.B., 10 So. 3d at 398

(¶28) (quoting Keough v. Tate Cty. Bd. of Educ., 748 F.2d 1077, 1081 (5th Cir.1984)). “The

sufficiency of procedures employed in any particular situation must be judged in the light of

the parties, the subject matter and the circumstances involved.” R.B., 10 So. 3d at 398 (¶28).

“[N]otice and opportunity to be heard are minimal requirements of the Due Process Clause.”

Id. at (¶29). Due process requires “nothing more” than giving the appellant a hearing “to

present all relevant evidence” and to allow the appellant’s claims to be heard “at a

meaningful time and in a meaningful manner.” Warnick, 904 So. 2d at 1023 (¶19).

¶19.   In R.B., the appellant argued that “where a school district’s own policy has created a

right to more than a minimal amount of process, failure by the school district to provide such

additional procedures results in a due process violation.” R.B., 10 So. 3d at 399 (¶32). Yet,

the supreme court found that “the procedures implemented by the School Board [were]

sufficient where R.B. (1) was apprised of the nature of the charges; (2) was given a list of

potential witnesses; (3) was informed of his right to counsel; and (4) was given notice and

opportunity to speak on his own behalf and to call any others with relevant information.” Id.

at 401 (¶38).

¶20.   Here, we find the circuit court erred in its conclusion that Keeton was a Class I



                                              7
violator and was afforded proper due process. Although the school district failed to provide

Keeton his right to an appeal first to the “District Discipline Committee,” we find that Keeton

was afforded minimal due process through his appeal to the school board. Thus, we find no

merit to these issues.

       4.     Whether the circuit court committed manifest error in denying the
              requested injunctive relief.

¶21.   On May 18, 2016, the assistant superintendent of the school district advised Keeton’s

mother that the school board had upheld the suspension and forty-five day expulsion to the

Alternative Education Center. Keeton commenced the appeal to the circuit court on May 24,

2016. The 2015-2016 academic year ended on or about May 24, 2016.

¶22.   Keeton filed a motion for injunctive relief and asked the circuit court to stay the

school board’s decision to suspend and expel Keeton. The movant also asked the circuit

court to order Keeton’s return to the normal academic curriculum and classroom setting

during the pendency of the appeal. Shortly before the start of the 2016-2017 academic year,

the circuit court denied the motion for injunctive relief. The circuit court’s order was dated

August 12, 2016, and gave no reason for the denial of injunctive relief.

¶23.   As we have discussed above, the circuit court was in error to deny the motion for

injunctive relief. As a Class II violator, based on the school district’s policy, Keeton was

entitled to have his suspension and expulsion stayed during the pendency of his appeal,

which included his appeal before the circuit court and before other appellate courts.

¶24.   Keeton timely filed a motion to alter or amend the order denying the motion for

injunctive relief, for reconsideration, or for a new trial. The circuit court entered an order,

                                              8
dated April 4, 2017, that denied this motion. Because Keeton’s suspension and expulsion

were based upon an alleged Class II violation, Keeton should have been allowed to return to

the classroom setting pending the outcome of his appeal. The circuit court was in error to

classify Keeton as a Class I violator. Accordingly, Keeton should have been granted

injunctive relief to return to the classroom setting pending the appeal.

       5.     Whether the circuit court committed manifest error in dismissing the
              appeal as moot.

¶25.   Ultimately, the circuit court entered a final judgment and found:

       Since then[,] Keeton served his punishment at the start of the 2016-2017
       school year and has since graduated from Ocean Springs High School, making
       the issue moot.

       Furthermore, even if the issue were not moot the Court would have found in
       favor of the Ocean Springs School District. The standard of review for an
       administrative agency decision is “whether the decision (1) was unsupported
       by substantial evidence, (2) was arbitrary or capricious, (3) was beyond the
       power of the administrative agency to make, or (4) violated some statutory or
       constitutional right of the complaining party.” [R.B., 10 So. 3d at 395 (¶17)].
       The decision of the Ocean Springs School District was supported by the fact
       school officials observed alcohol on the “party bus”, other students[’] written
       statements saying that Keeton drank three sips, and Keeton admitting to
       drinking out of a bottle that contained alcohol. The decision was not arbitrary
       or capricious. It was within the agency’s power to make and it did not violate
       any statutory or constitutional rights of the complaint party. . . .

¶26.   The circuit court determined that the issue was moot. In addition, the circuit court

examined the school board’s decision and concluded it was supported by substantial

evidence, was not arbitrary or capricious, was within the school district’s power, and did not

violate a statutory or constitutional right of Keeton. R.B., 10 So. 3d at 395 (¶17).

¶27.   This Court will examine the circuit court’s substantive decision and not the decision



                                              9
to deny the appeal on the grounds that it was moot.

¶28.   The school board’s decision was based on substantial evidence. A school official

observed alcoholic beverage containers on the party bus that Keeton admitted he used to

travel to the prom. Further, Keeton admitted that he consumed three sips from the alcoholic

beverage containers on the party bus on the way to the prom. Keeton said “I will admit I

drank less than three sips . . . . People that were on there drank more than the legal amount.

I . . . didn’t drink . . . except for 3 sips.” There was substantial evidence that Keeton referred

to the consumption of alcoholic beverages in his admission.

¶29.   In R.B., the student was suspended for possession of a knife and drugs. Id. at 390-91

(¶2). There was a dispute about whether the instrument was a knife or nail file. Id. at 396

(¶21). The supreme court reversed this Court and ruled:

       The Court of Appeals judges . . . viewed the actual instrument and determined
       that the device was not a knife, but an unaltered nail file . . . . However, from
       the record and the applicable law, it is obvious that the plurality, contrary to
       the factual findings of the School Board, substituted its own judgment for that
       of the School Board. This Court respectfully disagrees with the plurality's
       findings as to the seized weapon. The record reveals that there exists a
       reasonable basis to conclude that the object in question was a knife, as
       categorized by Principal Campbell and the school resource officer present at
       the time the instrument was confiscated.

Id. The supreme court concluded that the school board’s decision was based on substantial

evidence consisting of “the Appeals Committee’s recommendation; the descriptions of the

object by the principal, school resource officer, and superintendent; a photocopy of the

object; D.L.B.’s oral arguments and written statement on behalf of R.B.; and the instrument

that D.L.B. presented to the School Board during the hearing and described as identical to



                                               10
the one confiscated from R.B.” Id. at (¶22).

¶30.   In addition, the student “admitted that he considered this device a ‘knife’—describing

it as his ‘slicer’ that he used for cutting boxes.” Id. at 396-97 (¶23). In upholding the

discipline, the supreme court concluded that:

       the role of this Court is limited to determining whether there exists a
       reasonable basis for school officials to find that it could potentially cause harm
       to other students. The dissent would have us ignore our role and substitute the
       judgment of this Court for that of the School Board; however, where a
       reasonable factual basis for the charge exists, the School Board was within its
       discretion to strictly apply and construe its own policies as to what constituted
       a weapon and what punishment was appropriate.

Id. at 397 (¶24). The supreme court ultimately held that “[w]hile it is true that there are many

punishments that would seem less harsh or more appropriate in this case, we must recognize

that the law commits this entire matter to the discretion of the school board.” Id.

¶31.   Here, Keeton’s own admission coupled with the assistant principal finding the alcohol

containers on the bus and fellow students’ statements that everyone was drinking provides

far more evidence. When we consider the ultimate decision of the circuit court, we find that

there was substantial evidence to support the school board’s decision, the decision was not

arbitrary or capricious, it was within the school district’s power, and it did not violate

Keeton’s statutory or constitutional rights.

¶32.   AFFIRMED.

      BARNES AND CARLTON, P.JJ., GREENLEE, TINDELL AND LAWRENCE,
JJ., CONCUR. WILSON, J., CONCURS IN PART AND IN THE RESULT WITH
SEPARATE WRITTEN OPINION, JOINED BY GREENLEE, J.; TINDELL, J.,
JOINS IN PART. WESTBROOKS, J., CONCURS IN PART AND DISSENTS IN
PART WITHOUT SEPARATE WRITTEN OPINION. McCARTY, J., CONCURS IN
PART AND DISSENTS IN PART WITH SEPARATE WRITTEN OPINION, JOINED

                                               11
BY WESTBROOKS AND McDONALD, JJ.

       WILSON, J., CONCURRING IN PART AND IN THE RESULT:

¶33.   I concur in the result reached by the majority but for somewhat different reasons.

¶34.   An appeal from a school board’s disciplinary decision “shall be taken in the same

manner as appeals are taken from judgments or decisions of the board of supervisors as

provided in Section 11-51-75” of the Mississippi Code. Miss. Code Ann. § 37-7-115 (Rev.

2014); see M.L.R. v. Pontotoc City Sch. Dist. Bd. of Trs., 46 So. 3d 874, 877 (¶11) (Miss. Ct.

App. 2010). When Keeton filed his appeal in this case, section 11-51-75 provided for an

appeal by “a bill of exceptions.” Miss. Code Ann. § 11-51-75 (Rev. 2012).1 In such an

appeal, “the aggrieved party”—i.e., the appellant—has the “duty to prepare the bill of

exceptions,” Pruitt v. Zoning Bd. of Laurel, 5 So. 3d 464, 469 (¶15) (Miss. Ct. App. 2008),

and “the responsibility to ensure that all relevant material [is] included in the bill of

exceptions.” Brinsmade v. City of Biloxi, 70 So. 3d 1159, 1165 (¶23) (Miss. Ct. App. 2011).

¶35.   The aggrieved party’s duty to prepare a sufficient bill of exceptions is important

because “[i]t is well settled that the bill of exceptions constitutes the record on appeal . . . ,

and the circuit court must not consider matters that are not a part of that record.” Id.

Therefore, it is equally “clear that failing to embody a sufficient record in the bill of

exceptions can be fatal to the attempted appeal.” Allen, 242 So. 3d at 21 (¶49). “[S]uch has

been the case since the first days of our State.” Id. “If the bill of exceptions is not complete

       1
         Section 11-51-75 was amended after Keeton filed his appeal. See Miss. Code Ann.
§ 11-51-75 (Supp. 2018); 2018 Miss. Laws ch. 448. Those amendments have no effect on
Keeton’s appeal. 2018 Miss. Laws ch. 448, § 2. For a history and discussion of appeals by
bill of exceptions, see City of Jackson v. Allen, 242 So. 3d 8, 14-26 (¶¶24-66) (Miss. 2018).

                                               12
and is fatally defective in that pertinent and important facts and documents are omitted

therefrom, then the [circuit] court does not have a record upon which it can intelligently act.”

Pruitt, 5 So. 3d at 469 (¶14) (quoting Hollywood Cemetery Ass’n v. Bd. of Mayor &

Selectmen of McComb, 760 So. 2d 715, 719 (¶16) (Miss. 2000)). If the bill of exceptions

does not set our facts sufficient to support the aggrieved party’s claims of error, then the

board’s decision must be affirmed. Id. at (¶¶15-16).

¶36.   The bill of exceptions filed in this case provides almost no information about the

hearing before the school board or the evidence presented to the board. Thus, the bill of

exceptions “could not possibly provide all of the facts necessary to establish [Keeton’s] claim

of error.” Id. at (¶16). This failure is “fatal to the attempted appeal.” Allen, 242 So. 3d at

21 (¶49). Therefore, I agree that the school board’s decision should be affirmed.

     GREENLEE, J., JOINS THIS OPINION.                       TINDELL, J., JOINS THIS
OPINION IN PART.

       McCARTY, J., CONCURRING IN PART AND DISSENTING IN PART:

¶37.   While he was in 11th grade, a teenager admitted he drank three sips of spiked

Gatorade on a bus heading to prom. The majority concludes the circuit court erred as a

matter of law when it ruled that the child was a Class I violator. The majority also concludes

that the child should have been granted injunctive relief to return to class during the

pendency of his appeal. I concur with both conclusions. Yet because these conclusions do

not lead to reversal, I must respectfully dissent in part.

¶38.   Under our standard of review, when a decision “was beyond the power of the

administrative agency to make,” it must be reversed. Hinds Cty. Sch. Dist. Bd. of Trs. v. R.B.


                                              13
ex rel. D.L.B., 10 So. 3d 387, 395 (¶17) (Miss. 2008). If the school cannot be trusted to

follow the rules, it seems perverse to not only force a child to observe them, but to punish

him for a rule he did not break. The school did that which it could not do under its own

rules, and this requires reversal.

¶39.   I likewise agree the issue is not moot. The child and his family still suffer the harm

of the expulsion, which cannot be cured at this point, as it has already been served. Counsel

for the family points out that it remains upon the records of the school. Therefore the case

cannot be moot because it could visit a “practical benefit to the plaintiff or detriment to the

defendant.” In re Validation of Tax Anticipation Note, Series 2014, 187 So. 3d 1025, 1032

(¶17) (Miss. 2016) (internal quotation mark omitted).

¶40.   As to the first issue raised by the child and his family – that the school failed to

produce a record of the proceedings – the majority concludes that the issue was waived for

failure to provide argument of authority in support. From the face of the family’s brief, this

is simply incorrect. Our Rules require that an “argument shall contain the contentions of

appellant with respect to the issues presented, and the reasons for those contentions, with

citations to the authorities, statutes, and parts of the record relied upon.” M.R.A.P. 28(a)(7)

(emphasis added).

¶41.   In its brief, the family argues that “[t]he district, by and through its president, executed

a Bill of Exceptions and filed the same in this cause,” and “represented in the Bill of

Exceptions that a complete record of the proceedings before the Board of Trustees would be

presented to the [circuit] court.” The family then cites to two sections of the record before



                                               14
this Court. Although the Bill was drafted by counsel for the family, it does carry the

signature of the President of the Board of Trustees. This argument satisfies Rule 28.

¶42.   The family’s argument can be further distinguished from the case relied upon by the

majority, where a defendant’s “appellate counsel cites no authority, nor does he direct the

Court to any objection by defense counsel at trial or ruling of the trial court that would

constitute reversible error,” and the Court ruled that “[t]he issue is completely devoid of any

specific allegation of error by [the defendant].” Jordan v. State, 995 So. 2d 94, 103 (¶14)

(Miss. 2008). In this case, the family repeatedly urged that the failure to tender a record of

the proceedings damaged the ability of any reviewing court to determine what happened

below. I would find the issue was not waived.

¶43.   Further, we know that the record is critical since this is the review of an administrative

decision, which must be based solely upon the record. See R.B., 10 So. 3d at 394 (“where

the Supreme Court cautioned that “appellate review of this administrative decision should

not have gone beyond the record”). A record is always important in an appeal, but is the

lifeblood of an administrative appeal. Many appeals, such as R.B., turn on whether the

decision was arbitrary or capricious. Id. at 394-96. Without a record, such an appeal is

impossible. Again, I would not find this issue waived because since it is so critical to

reviewing an appeal of this nature.

¶44.   For these reasons, I concur in part and respectfully dissent in part.

       WESTBROOKS AND McDONALD, JJ., JOIN THIS OPINION.




                                              15